DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 4/30/2020. 
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deering et al. (U.S. Patent Number: 5,870,094).
Regarding claim 1, Deering discloses:
An apparatus for compressing one or more binary geometry files for one or more structural products, the apparatus comprising: (Deering: Col. 1, lns. 9-10; “….compressing three-dimensional graphics data, and more particularly to methods and apparatuses…” Col. 12, lns. 27-33;  “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K). “)
a memory configured to store computer-readable program code; and (Deering: Col. 5, lns. 23-28; “Server 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
20 includes a central processing unit 50 that includes a central processor unit per se ("CPU") 60 with associated main memory 70, a mesh buffer 80, a memory portion 90 that preferably contains an algorithm used to implement compression according to the present invention, and a region of read-only-memory ("ROM")100.” See Fig.1.) 
processing circuitry configured to access the memory, and (Deering: Col. 5, lns. 23-28;  “Server 20 includes a central processing unit 50 that includes a central processor unit per se ("CPU") 60 with associated main memory 70, a mesh buffer 80, a memory portion 90 that preferably contains an algorithm used to implement compression according to the present invention, and a region of read-only-memory ("ROM")100.” See Fig.1.)
execute the computer- readable program code to cause the apparatus to at least: (Deering: Col. 14, lns. 32-35; “FIG. 5 is a flowchart outlining method steps in a geometry compression algorithm routine, according to the present invention. Such routine may be stored in memory 80 and executed under control of CPU 60 (see FIG. 1).”)
access a binary geometry file that contains a geometric model of a structural product that is formed of component parts, (Deering: Col. 12, lns. 27-29; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields.” which discloses a binary geometry file; Col. 14, lns. 18-19; “Once a model (i.e., geometric) has been created and compressed, it can be put into a 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Examiner notes that the SPEC describes 3D model arranged into polygons in para. [0028] “ The 3D model and its 3D objects may represent the structural product as a collection of “ primitives ” such as edges , faces , points ( e.g. , vertices ) and the like , which may be arranged into polygons or other arithmetically - derived structures to reflect the geometry of surfaces , volumes or elements of the structural product . The structural product may be defined by a “ boundary ” representation , or collection of polygons that demarcate the space occupied by the structural product , which may include sub - collections of polygons that demarcate spaces occupied by respective elements of the structural product .” which supports Examiner’s claim interpretation above.
the geometric model including an assembly of geometric models of instances of the component parts; (Deering: Col. 14 , lns. 18-20; “Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the system level.” Col. 29, lns. 29-34; “compressed 3-D geometry data includes a plurality of commands which are usable to assemble said plurality of vertex parameter values into said plurality of polygons, wherein said plurality of commands includes a first subset of commands which specify storing a subset of said vertex parameter values into a mesh buffer for use in assembling subsequent polygons,”).
Examiner notes that Deering discloses the geometric model (See fig. 2 as a whole) is a polygon (each triangle is a structural product) from an assembly of polygons (geometric models where sets of the triangles combine to assemble the larger polygon (geometric model)) which includes the vertices (i.e. component parts). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

identify the component parts of the structural product; (Deering: Col. 3, lns. 7-14;  “all vertex components (positions, colors, normals) may be specified by 32-bit single precision IEEE floating point numbers, or 64-bit double precision numbers.” Examiner notice that Deering discloses vertex are identified by virtue of being specified with specific positions, colors, and normal as a component part.  Col. 14 , lns. 18-20; “Once a model has been created and compressed, it can be put into a library,” )
generate a master binary geometry file for the structural product that contains geometric models of the component parts, (Deering: Col. 3, lns. 7-14; “all vertex components (positions, colors, normals) may be specified by 32-bit single precision IEEE floating point numbers, or 64-bit double precision numbers.” Col. 14 , lns. 18-20; “Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the system level.” Col. 33, lns. 12-17; “generate said compressed 3-D geometry data from uncompressed 3-D geometry data, wherein said compressed 3-D geometry data includes compressed vertex parameter values corresponding to uncompressed vertex parameter values in said uncompressed 3-D geometry data;” See Figure 3.)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Examiner notice that applicant discloses on para [0006] of the SPEC “A master binary geometry file may be used to store only one model for each component part of a structural product…”, where each data entry into the library of Deering is considered one master file to store one model.
the master binary geometry file containing only one geometric model of each component part; (Deering: Col. 2, lns. 60-63 “Modern graphics languages typically specify binary formats for the representation of collections of three dimensional triangles, usually as arrays of vertex data structures. Thus, PHIGS PLUS, PEX, XGL, and proposed extensions to OpenGL are of this format form, and will define the storage space taken by executable geometry.” Deering discloses the master binary file are identified . Col. 14 , lns. 18-20; “Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the system level.”, where each data entry into the library of Deering is considered one master file to store one model. Col. 10, lns. 34-43; “As shown by FIG. 3, the unit sphere is symmetrical by sign bits in the eight quadrants by sign bits. By allowing three of the normal representation bits to be the three sign bits of the XYZ components of a normal, it then is only necessary to represent one eighth of the unit sphere. As shown by FIG.3, each octant of the unit sphere can be divided into six identical components by folding about the planes x=y, X=Z, and y=Z. The six possible sextants are encoded with another three bits, which leaves only 1/48 of the sphere remains to be represented. “ )
apply the binary geometry file to a coder configured to generate a corresponding compressed binary geometry file, (Deering: Col. 12, lns. 27-33; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K).] “ Col. 27, lns.16-28; “configured to generate said compressed 3-D geometry data from uncompressed 3-D geometry data, wherein said compressed 3-D geometry data includes a data stream of a plurality of variable length instructions which encode said uncompressed 3-D geometry data, wherein each of said plurality of variable-length instructions include one or more header-body pairs, wherein each of said one or more header-body pairs includes a fixed-length header portion followed by a variable-length body portion, wherein each said fixed-length header portion is usable to determine a length of a corresponding variable length body portion; “)
the coder configured to search the binary geometry file for the geometric models of the instances of the component parts, and (Deering: Col. 12, lns. 27-29; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. “, which teaches “the geometric models of the instances of the components part” Col. 27, lns. 16-28; “computer system configured to generate said compressed 3-D geometry data from uncompressed 3-D geometry data, wherein said compressed 3-D geometry data includes a data stream of a plurality of variable length instructions which encode said uncompressed 3-D geometry data, wherein each of said plurality of variable-length instructions include one or more header-body pairs, wherein each of said one or more header-body pairs includes a fixed-length header portion followed by a variable-length body portion, wherein each said fixed-length header portion is usable to determine a length of a corresponding variable length body portion;“ and Col. 33, lns. 12-17; “generate said compressed 3-D geometry data from uncompressed 3-D geometry data, wherein said compressed 3-D geometry data includes compressed vertex parameter values corresponding to uncompressed vertex parameter values in said uncompressed 3-D geometry data;” See Figure 3.), where the computer system by generating from compressed to uncompressed, maps the vertices as shown in Figure 3, and in doing so searches the binary data one to one. 
    PNG
    media_image4.png
    411
    844
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Col.  14, lns: 32-35;  “ FIG. 5 is a flowchart outlining method Steps in a geometry compression algorithm routine, according to the present invention. Such routine may be stored in memory 80 and executed under control of CPU 60 (see FIG. 1).”)

substitute references to respective ones of the geometric models of the component parts in the master binary geometry file; and (Deering: Col. 12, lns. 27-33; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K).] “ Col. 14, lns. 13-18; “Compression can sometimes cause visible artifacts, but in other cases may only make the object look different, not necessarily lower in quality. In one experiment by applicant, an image of an elephant actually begin to appear more realistic, with more wrinkle-like skin, as the image normals were quantized more. Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the system level.” See Figure 3)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

store the master binary geometry file and (Deering: Col. 14, lns. 35-38; “FIG. 5 is a flowchart outlining method steps in a geometry compression algorithm routine, according to the present invention. Such routine may be stored in memory 80 and executed under control of CPU 60 (see FIG. 1).”)
	
the corresponding compressed binary geometry file in persistent storage. (Deering: Col. 1, lns. 29-32; “Substantial space is necessary for three dimensional computer graphics objects to be stored, e.g., on
a computer hard disk or compact disk read-only memory (“CD-ROM') (i.e., persistent storage.).”)
Regarding claim 2, Deering discloses all of the features with respect to claim 1 as outlined above and further Deering discloses:
wherein the structural product includes multiple instances of a component part, and (Deering Col. 14 , lns. 18- Col. 8, lns. 28-30; “Using sufficient numerical care, multiple such modeling spaces may be combined together to form seamless geometry coordinate systems.” )
the assembly of the geometric models of the instances of the component parts includes a geometric model of each of the multiple instances of the component part, and (Deering: Col. 8, lns. 60-67; “compressed 3-D geometry data includes a plurality of commands which are usable to assemble said plurality of Vertex parameter values into said plurality of polygons, wherein said plurality of commands includes a first subset of commands which specify storing a subset of said vertex parameter values into a mesh buffer for use in assembling subsequent polygons,”)
wherein the coder configured to substitute the references to the respective ones of the geometric models includes the coder configured to substitute a reference to the one geometric model of the component part in the master binary geometry file, (Deering: Col. 7, lns. 22-34; ”FIG. 2 also is an example of a general mesh buffer representation of surface geometry. Geometry compression language supports the four vertex replacement codes of generalized triangle strips, namely: replace oldest, replace middle, restart clockwise, and restart counterclockwise. Further, the language adds an additional bit in each vertex header to indicate whether or not this vertex should be pushed into the mesh buffer. In the preferred embodiment, the mesh buffer reference command has a 4-bit field to indicate which old vertex should be re-referenced, along with the 2-bit vertex replacement code.” Col. 3, lns. 4-5; “A restart code allows multiple disconnected strips of triangles to be specified within one array of vertices.”) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


for the geometric model of each of the multiple instances of the component part. (Deering: Col. 8 , lns. 28-32;  “the position and scale of local modeling space per object are specified by full 32-bit or 64-bit floating-point coordinates. Using sufficient numerical care, multiple such modeling spaces may be combined together to form seamless geometry coordinate Systems with much greater than 16-bit positional precision.” Col. 11 , lns. 32-45; “As shown in FIG. 3, the described triangular-shaped patch runs from 0 to 1/4 radians in 0, and from 0 to a maximum 0.615479709 radians in φ. Quantized angles are represented by two n-bit integers 6, and , where n is in the range of 0 to 6. For a given n, the relationship between indices Θ and φ is: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding claim 3, Deering discloses all of the features with respect to claim 1 as outlined above and further Deering discloses:
wherein the apparatus caused to access the binary geometry file includes the apparatus caused to access multiple binary geometry files for multiple instances of a type of the structural product, (Deering: : Col. 12, lns. 27-33; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K).“ Col. 14 , lns. 18-20; “ Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the System level.”]  Col. 14 , lns. 18-20; “ Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the System level.”)
wherein the apparatus caused to apply the binary geometry file includes the apparatus caused to apply the multiple binary geometry files to the coder that is configured to generate respective corresponding compressed binary geometry files, and (Deering: Col. 12, lns. 27-33; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K). “  Col. 14, lns. 18-20; “ Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the system level.”)
wherein the apparatus caused to store the master binary geometry file and (Deering: Col. 12, lns. 27-33; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K).“ Col. 28, lns. 60-61; “A first computer system which includes a memory, configured to store said compressed 3-D geometry data”)
the corresponding compressed binary geometry file includes the apparatus caused to store the master binary geometry file and (Deering: Col. 12, lns. 27-33; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K).“ Col. 28, lns. 60-61; “ A first computer system which includes a memory, configured to store Said compressed 3-D geometry data, wherein said compressed 3-D geometry data corresponds…”)
the respective corresponding compressed binary geometry files. (Deering: Col. 12, lns. 27-33; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K).“ Col. 28 , lns. 60-61; “A first computer system which includes a memory, configured to store said compressed 3-D geometry data, wherein said compressed 3-D geometry data corresponds…”)
Regarding claim 4, Deering discloses all of the features with respect to claim 3 as outlined above and further Deering discloses:
wherein the multiple instances of the type of the structural product are formed of respective component parts at least some but not all of which are common to the type of the structural product, (Deering: Col. 3 , lns. 31-36; “Structure allows each instance of a vertex in a linear stream preferably to specify an average of between 1/3 triangle and 2 triangles. Individual positions, colors, and normals are quantized, with a variable length compression being applied to individual positions, colors, and normals.”)
wherein the apparatus caused to identify the component parts includes the apparatus caused to identify the respective component parts of the multiple instances of the type of the structural product, and  (Deering: Col. 12, lns. 27-29; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K).“ Col. 3,  lns. 31-45; “Structure allows each instance of a vertex in a linear stream preferably to specify an average of between 1/3 triangle and 2 triangles. Individual positions, colors, and normals are quantized, with a variable length compression being applied to individual positions, colors, and normals.”)
 wherein the apparatus caused to generate the master binary geometry file includes the apparatus caused to generate the master binary geometry file that contains geometric models of the respective component parts, (Deering: Col. 27 , lns. 16-28; “A first computer system configured to generate said compressed 3-D geometry data from uncompressed 3-D geometry data, wherein said compressed 3-D geometry data includes a data stream of a plurality of variable length instructions which encode Said uncompressed 3-D geometry data, wherein each of said plurality of variable-length instructions include one or more header-body pairs, wherein each of said one or more header-body pairs includes a fixed-length header portion followed by a variable-length body portion, wherein each said fixed-length header portion is usable to determine a length of a corresponding variable length body portion;”)
the master binary geometry file containing only one geometric model of each of those of the respective component parts that are common to the type of the structural product. (Deering: Col. 10, lns. 33-37; “FIG. 3, the unit sphere is symmetrical by sign bits in the eight quadrants by Sign bits. By allowing three of the normal representation bits to be the three sign bits of the XYZ components of a normal, it then is only necessary to represent one eighth of the unit sphere.”)


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 5, Deering discloses all of the features with respect to claim 3 as outlined above and further Deering discloses:
wherein at least some but not all of the respective component parts are common to more than one but not all of the multiple instances of the type of the structural product, and  (Deering: Col. 3, lns. 31-33; “generalized triangle mesh, which structure allows each instance of a vertex in a linear stream preferably to specify an average of between 1/3 triangle and 2 triangles.” Col. 11, lns. 63-65; “The 3-bit sextant field takes on one of six values, the binary codes for which are shown in FIG. 3.” Col. 12, lns. 5-8; “at least within a sextant, although with some additional work, this can be extended to sextants that share a common edge.”)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein the apparatus caused to generate the master binary geometry file includes the apparatus caused to generate the master binary geometry file that contains only one geometric model of each of those of the respective component parts that are common to more than one but not all of the multiple instances of the type of the structural product. (Deering:  Col. 27, lns. 16-28; “A first computer system configured to generate said compressed 3-D geometry data from uncompressed 3-D geometry data, wherein said compressed 3-D geometry data includes a data stream of a plurality of variable length instructions which encode said uncompressed 3-D geometry data, wherein each of said plurality of variable-length instructions include one or more header-body pairs, wherein each of said one or more header-body pairs includes a fixed-length header portion followed by a variable-length body portion, wherein each said fixed-length header portion is usable to determine a length of a corresponding variable length body portion;” Col. 11, lns. 63-65; “The 3-bit sextant field takes on one of six values, the binary codes for which are shown in FIG. 3.” Col. 12,  lns. 5-8; “at least within a sextant, although with some additional work, this can be extended to sextants that share a common edge.”)
Regarding claim 6, Deering discloses all of the features with respect to claim 1 as outlined above and further Deering discloses:
wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further: (Deering: Col. 5, lns. 24-29;  “Server 20 includes a central processing unit 50 that includes a central processor unit per se ("CPU") 60 with associated main memory 70, a mesh buffer 80, a memory portion 90 that preferably contains an algorithm used to implement compression according to the present invention, and a region of read-only-memory ("ROM")100.” See Fig.1.)
access a binary three-dimensional (3D) geometry file that contains a 3D model of the structural product, (Deering: Col. 2, lns. 60-63; “…binary formats for the representation of collections of three dimensional triangles, usually as arrays of vertex data structures.”)
the 3D model including an assembly of 3D models of the instances of the component parts; 
(Deering: Col. 14,  lns. 18-20; “Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the System level.” Col. 29, lns. 29-34; “compressed 3-D geometry data includes a plurality of commands which are usable to assemble said plurality of Vertex parameter values into said plurality of polygons, wherein said plurality of commands includes a first Subset of commands which specify storing a subset of said vertex parameter values into a mesh buffer for use in assembling subsequent polygons,”)
produce an approximation of the 3D model of the structural product and (Deering: Col. 8, lns. 13-20; “Compression of image xyz positions will now be described. Use of the 8-bit exponent associated with 32-bit IEEE floating-point numbers allows positions to range in size from sub-atomic particles to billions of light years. But for any given tessellated object, the exponent is actually specified just once by a current modeling matrix, and object geometry is effectively described within a given modeling space using only a 24-bit fixed-point mantissa.”)
thereby approximations of the 3D models of the instances of the component parts, including the apparatus caused to: (Deering: Col. 1, lns. 13-20; “many animation modeling packages use constructive solid geometry (“CSG”) and free-form NURBS to construct and represent geometry. Using such techniques, regions of smooth surfaces are represented to a high level with resulting trimmed polynomial surfaces. For hardware rendering, these surfaces typically are pre tessellated in triangles using software before transmission to rendering hardware. Such software pre-tessellation is done even on hardware that supports some form of hardware NURBS rendering.”)
tessellate the 3D model of the structural product and thereby the 3D models of the instances of the component parts, (Deering: Col. 8, lns. 13-20; “Compression of image xyz (i.e., 3D model) positions will now be described. Use of the 8-bit exponent associated with 32-bit IEEE floating-point numbers allows positions to range in size from sub-atomic particles to billions of light years. But for any given tessellated 
to approximate the 3D model and thereby the 3D models with respective 3D meshes composed of faces defined by a plurality of vertices; and  (Deering: Col. 3, lns. 31-38; “Structure allows each instance of a vertex in a linear stream preferably to specify an average of between 1/3 triangle and 2 triangles. Individual positions, colors, and normals are quantized, with a variable length compression being applied to individual positions, colors, and normals. Quantized values are delta compression encoded between neighbors to provide vertex traversal orders, and mesh buffer references are created”)
remove at least some of the plurality of vertices, and thereby reducing in number the plurality of faces; (Deering: Col. 14, lns. 8-17; “Aesthetic and subjective judgment may be applied to geometry compression. Some three-dimensional objects will begin to appear bad when target quantization of normals and/or positions is slightly reduced, whereas other objects may be visually unchanged even with a large amount of quantization. Compression can Sometimes cause visible artifacts, but in other cases may only make the object look different, not necessarily lower in quality. In one experiment by applicant, an image of an elephant actually begin to appear more realistic, with more wrinkle-like Skin, as the image normals were quantized more. “) and
store the approximation of the 3D model of the structural product as the geometric model in the binary geometry file, and (Deering: Col. 14, lns. 18-21; “Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the system level.” Col. 2, lns. 60-65; ”Modern graphics languages typically specify binary formats for the representation of collections of three dimensional triangles, usually as arrays of vertex data structures. Thus, PHIGS PLUS, PEX, XGL, and proposed extensions to OpenGL are of this format form, and will define the storage space taken by executable geometry.”)
the approximations of the 3D models of the instances of the component parts as the geometric models in the binary geometry file. (Deering: Col. 14, lns. 18-21; “Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the System level.” Col. 2, lns. 60-65; ”Modern graphics languages typically specify binary formats for the representation of collections of three dimensional triangles, usually as arrays of Vertex data Structures. Thus, PHIGS PLUS, PEX, XGL, and proposed extensions to OpenGL are of this format form, and will define the storage space taken by executable geometry.”)
Regarding claim 7, Deering discloses all of the features with respect to claim 1 as outlined above and further Deering discloses:
wherein the corresponding compressed binary geometry file includes the references to the respective ones of the geometric models of the component parts in the master binary geometry file, and (Deering: Col. 29, lns. 44-52; “compressed 3-D geometry data includes a plurality of commands which are usable to assemble said plurality of vertex parameter values into said plurality of polygons, wherein said plurality of commands includes a first subset of commands which specify storing a subset of said vertex parameter values into a mesh buffer for use in assembling subsequent polygons,”)
commands that define relationships and positions of the geometric models in the assembly of the geometric models of the instances of the component parts, and (Deering: Col. 29, lns. 44-52; “compressed 3-D geometry data includes a plurality of commands which are usable to assemble said plurality of vertex parameter values into said plurality of polygons, wherein said plurality of commands includes a first subset of commands which specify storing a subset of said vertex parameter values into a mesh buffer for use in assembling subsequent polygons,”)
wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further: (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
access the corresponding compressed binary geometry file from the persistent storage; (Deering: Col. 29, lns. 4-6; “Second computer system is configured to access said compressed 3-D geometry data from said first computer System.”)
render the geometric model of the structural product from the compressed binary geometry file, (Deering: Col. 29, lns. 4-6; “Second computer System is configured to access said compressed 3-D geometry data from said first computer System…” Col. 29, line14-16; “...Second computer system is configured to render said representation of said three-dimensional graphical object...”)
including the apparatus caused to: access the respective ones of the geometric models of the component parts in the master binary geometry file, , (Deering: Col. 12, lns. 28-34; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K).] “  Col. 10, lns. 33-37; “FIG. 3, the unit sphere is Symmetrical by Sign bits in the eight quadrants by Sign bits. By allowing three of the normal representation bits to be the three Sign bits of the XYZ components of a normal, it then is only necessary to represent one eighth of the unit Sphere.”) 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


using the references in the corresponding compressed binary geometry file; (Deering: Col. 3, lns. 34-45; “Individual positions, colors, and normals are quantized, with a variable length compression being applied to individual positions, colors, and normals. Quantized values are delta compression encoded between neighbors to provide vertex traversal orders, and mesh buffer references are created. Histograms of delta-positions, delta-normals and delta colors are created, after which variable length Huffman tag codes, as well as delta-positions, delta-normals and delta colors are created. The compressed output binary stream includes the output Huffman table initializations, ordered vertex traversals, output tags, and the delta-positions, delta normals, and delta-colors.”)
render the geometric models of the instances of the component parts, (Deering: Col. 3, lns. 46-48;                “3-D geometry data is usable to render a representation of a three-dimensional graphical object.”)
according to the respective ones of the geometric models of the component parts; and (Deering: Col. 14, line 14-19; “…an image of an elephant actually begin to appear more realistic, with more wrinkle-like skin, as the image normals were quantized more. Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the system level.”)
assemble the geometric models of the instances of the component parts, (Deering: Col. 29, lns. 44-52; “compressed 3-D geometry data includes a plurality of commands which are usable to assemble said plurality of vertex parameter values into said plurality of polygons, wherein said plurality of commands includes a first subset of commands which specify storing a subset of said vertex parameter values into a mesh buffer for use in assembling subsequent polygons,”)
according to the commands in the corresponding compressed binary geometry file. (Deering: Col. 12, lns. 28-34; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with 
Regarding claim 8, Deering discloses:
A method of compressing one or more binary geometry files for one or more structural products, the method comprising: (Deering: Col. 1, lns. 9-10; “compressing three-dimensional graphics data, and more particularly to methods and apparatuses.” Col. 12,  lns. 27-33; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K). “)
accessing a binary geometry file that contains a geometric model of a structural product that is formed of component parts, (Deering: Col. 12,  lns. 27-33; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields. For geometry compression, these <tag, data> fields are immediately preceded by a more conventional computer instruction set op-code field. These fields, along with potential additional operand bits, will be referred to as geometry instructions (see FIGS. 4A-4K).  Col. 14, lns. 18-20; “ Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the System level.”)
the geometric model including an assembly of geometric models of instances of the component parts; (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
identifying the component parts of the structural product; (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
generating a master binary geometry file for the structural product that contains geometric models of the component parts, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
the master binary geometry file containing only one geometric model of each component part; (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
applying the binary geometry file to a coder that generates a corresponding compressed binary geometry file, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
the coder searching the binary geometry file for the geometric models of the instances of the component parts, and (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
substituting references to respective ones of the geometric models of the component parts in the master binary geometry file; and (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
storing the master binary geometry file and (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
the corresponding compressed binary geometry file in persistent storage. (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 9, Deering discloses all of the features with respect to claim 8 as outlined above and further Deering discloses:
wherein the structural product includes multiple instances of a component part, (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
and the assembly of the geometric models of the instances of the component parts includes a geometric model of each of the multiple instances of the component part, and (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the coder substituting the references to the respective ones of the geometric models includes the coder substituting a reference to the one geometric model of the component part in the master binary geometry file, for the geometric model of each of the multiple instances of the component part. (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 10, Deering discloses all of the features with respect to claim 8 as outlined above and further Deering discloses:
wherein accessing the binary geometry file includes accessing multiple binary geometry files for multiple instances of a type of the structural product, (Regarding this claim element, incorporating the rejections of claim 3, this claim element is rejected as discussed above for substantially similar rationale.)
wherein applying the binary geometry file includes applying the multiple binary geometry files to the coder that generates respective corresponding compressed binary geometry files, and (Regarding this claim element, incorporating the rejections of claim 3, this claim element is rejected as discussed above for substantially similar rationale.)
wherein storing the master binary geometry file and the corresponding compressed binary geometry file includes storing the master binary geometry file and (Regarding this claim element, incorporating 
the respective corresponding compressed binary geometry files. (Regarding this claim element, incorporating the rejections of claim 3, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 11, Deering discloses all of the features with respect to claim 10 as outlined above and further Deering discloses:
wherein the multiple instances of the type of the structural product are formed of respective component parts at least some but not all of which are common to the type of the structural product, (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
wherein identifying the component parts includes identifying the respective component parts of the multiple instances of the type of the structural product, and (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
wherein generating the master binary geometry file includes generating the master binary geometry file that contains geometric models of the respective component parts, (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
the master binary geometry file containing only one geometric model of each of those of the respective component parts that are common to the type of the structural product. (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
 Deering discloses all of the features with respect to claim 11 as outlined above and further Deering discloses:
wherein at least some but not all of the respective component parts are common to more than one but not all of the multiple instances of the type of the structural product, and (Regarding this claim element, incorporating the rejections of claim 5, this claim element is rejected as discussed above for substantially similar rationale.)
wherein generating the master binary geometry file includes generating the master binary geometry file that contains only one geometric model of each of those of the respective component parts that are common to more than one but not all of the multiple instances of the type of the structural product. (Regarding this claim element, incorporating the rejections of claim 5, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 13, , Deering discloses all of the features with respect to claim 8 as outlined above and further Deering discloses:
accessing a binary three-dimensional (3D) geometry file that contains a 3D model of the structural product, (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
the 3D model including an assembly of 3D models of the instances of the component parts; (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
producing an approximation of the 3D model of the structural product and (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
thereby approximations of the 3D models of the instances of the component parts, including: (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
tessellating the 3D model of the structural product and thereby the 3D models of the instances of the component parts, (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
to approximate the 3D model and thereby the 3D models with respective 3D meshes composed of faces defined by a plurality of vertices; and (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
removing at least some of the plurality of vertices, and thereby reducing in number the plurality of faces; and (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
storing the approximation of the 3D model of the structural product as the geometric model in the binary geometry file, and (Deering: Col. 14,  lns. 18-21; “Once a model has been created and compressed, it can be put into a library, to be used as three-dimensional clip-art at the System level.” Col. 2, lns. 60-65; ” Modern graphics languages typically specify binary formats for the representation of collections of three dimensional triangles, usually as arrays of Vertex data Structures. Thus, PHIGS PLUS, PEX, XGL, and proposed extensions to OpenGL are of this format form, and will define the storage space taken by executable geometry.”)
the approximations of the 3D models of the instances of the component parts as the geometric models in the binary geometry file. (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 14, , Deering discloses all of the features with respect to claim 8 as outlined above and further Deering discloses:
wherein the corresponding compressed binary geometry file includes the references to the respective ones of the geometric models of the component parts in the master binary geometry file, and (Regarding this claim element, incorporating the rejections of claim 7, this claim element is rejected as discussed above for substantially similar rationale.)
commands that define relationships and positions of the geometric models in the assembly of the geometric models of the instances of the component parts, and (Regarding this claim element, incorporating the rejections of claim 7, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the method further comprises: accessing the corresponding compressed binary geometry file from the persistent storage; (Deering: Col. 29, lns. 4-6; “Second computer system is configured to access said compressed 3-D geometry data from said first computer System.”)
rendering the geometric model of the structural product from the compressed binary geometry file, (Deering: Col. 29, lns. 4-6; “Second computer System is configured to access said compressed 3-D geometry data from said first computer System…” Col. 29, lns. 14-16;“...Second computer system is configured to render said representation of said three-dimensional graphical object...”)
including: 
accessing the respective ones of the geometric models of the component parts in the master binary geometry file, , (Deering: Col. 14, lns. 18-19; “Once a model (i.e., geometric) has been created and compressed, it can be put into a library,” Col. 29, lns. 3-6; “Said second computer system is configured to access said compressed 3-D geometry data from said first computer system...” Col. 12, lns. 27-29; “The binary format for geometry compression uses this technique to represent position, normal, and color data fields.”  Col. 29, lns. 44-51; “compressed 3-D geometry data includes a plurality of commands which are usable to assemble said plurality of vertex parameter values into said plurality of polygons, wherein said plurality of commands includes a first subset of commands which specify storing a subset of said vertex parameter values into 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

using the references in the corresponding compressed binary geometry file; (Regarding this claim element, incorporating the rejections of claim 7, this claim element is rejected as discussed above for substantially similar rationale.)
rendering the geometric models of the instances of the component parts, (Deering: Col. 3, lns. 46-48.         “3-D geometry data is usable to render a representation of a three-dimensional graphical object.”)
according to the respective ones of the geometric models of the component parts; and (Regarding this claim element, incorporating the rejections of claim 7, this claim element is rejected as discussed above for substantially similar rationale.)
assembling the geometric models of the instances of the component parts,  (Deering: Col. 29, lns; 44-52. “compressed 3-D geometry data includes a plurality of commands which are usable to assemble said plurality of vertex parameter values into said plurality of polygons, wherein said plurality of commands includes a first subset of commands which specify storing a subset of said vertex parameter values into a mesh buffer for use in assembling subsequent polygons,”)
according to the commands in the corresponding compressed binary geometry file. (Regarding this claim element, incorporating the rejections of claim 7, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 15, Deering discloses:
A computer-readable storage medium for compressing one or more binary geometry files for one or more structural products, (Deering: Col. 1 , lns. 9-10 “compressing three-dimensional graphics data, and more particularly to methods and apparatuses.” Col. 12, , lns. 27-33 “The binary format for geometry compression uses this technique to represent position, normal, and color data fields.” Col. 5 , lns. 24-29 “Server 20 includes a central processing unit 50 that includes a central processor unit per se ("CPU") 60 with associated main memory 70, a mesh buffer 80, a memory portion 90 that preferably contains an algorithm used to implement compression according to the present invention, and a region of read-only-memory ("ROM")100.” See Fig.1.) “)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

the computer-readable storage medium being non-transitory and  having computer-readable program code stored therein thatCol. 5 , lns. 24-29; “Server 20 includes a central processing unit 50 that includes a central processor unit per se ("CPU") 60 with associated main memory 70, a mesh buffer 80, a memory portion 90 that preferably contains an algorithm used to implement compression according to the present invention, and a region of read-only-memory ("ROM")100.” See Fig.1.) “) 
in response to execution by processing circuitry, causes an apparatus to at least: (Deering: Col. 14, lns. 32-35; “FIG. 5 is a flowchart outlining method steps in a geometry compression algorithm routine, according to the present invention. Such routine may be stored in memory 80 and executed under control of CPU 60 (see FIG. 1).”)
access a binary geometry file that contains a geometric model of a structural product that is formed of component parts, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
the geometric model including an assembly of geometric models of instances of the component parts; identify the component parts of the structural product; (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
 generate a master binary geometry file for the structural product that contains geometric models of the component parts, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
the master binary geometry file containing only one geometric model of each component part; (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
apply the binary geometry file to a coder configured to generate a corresponding compressed binary geometry file, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
the coder configured to search the binary geometry file for the geometric models of the instances of the component parts, and (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
substitute references to respective ones of the geometric models of the component parts in the master binary geometry file; and (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
store the master binary geometry file and the corresponding compressed binary geometry file in persistent storage
Regarding claim 16, Deering discloses all of the features with respect to claim 15 as outlined above and further Deering discloses:
wherein the structural product includes multiple instances of a component part, and (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
 the assembly of the geometric models of the instances of the component parts includes a geometric model of each of the multiple instances of the component part, and (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the coder configured to substitute the references to the respective ones of the geometric models includes the coder configured to substitute a reference to the one geometric model of the component part in the master binary geometry file, for the geometric model of each of the multiple instances of the component part. (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 17, Deering discloses all of the features with respect to claim 15 as outlined above and further Deering discloses: 
wherein the apparatus caused to access the binary geometry file includes the apparatus caused to access multiple binary geometry files for multiple instances of a type of the structural product, (Regarding this claim element, incorporating the rejections of claim 3, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the apparatus caused to apply the binary geometry file includes the apparatus caused to apply the multiple binary geometry files to the coder that is configured to generate respective corresponding compressed binary geometry files, and (Regarding this claim element, incorporating the rejections of claim 3, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the apparatus caused to store the master binary geometry file and the corresponding compressed binary geometry file includes the apparatus caused to store the master binary geometry file and the respective corresponding compressed binary geometry files. (Regarding this claim element, incorporating the rejections of claim 3, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 18, Deering discloses all of the features with respect to claim 15 as outlined above and further Deering discloses:
wherein the multiple instances of the type of the structural product are formed of respective component parts at least some but not all of which are common to the type of the structural product, (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the apparatus caused to identify the component parts includes the apparatus caused to identify the respective component parts of the multiple instances of the type of the structural product, and (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the apparatus caused to generate the master binary geometry file includes the apparatus caused to generate the master binary geometry file that contains geometric models of the respective component parts, (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
the master binary geometry file containing only one geometric model of each of those of the respective component parts that are common to the type of the structural product. (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 19, Deering  discloses all of the features with respect to claim 18 as outlined above and further Deering discloses:
wherein at least some but not all of the respective component parts are common to more than one but not all of the multiple instances of the type of the structural product, and (Regarding this claim element, incorporating the rejections of claim 5, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the apparatus caused to generate the master binary geometry file includes the apparatus caused to generate the master binary geometry file that contains only one geometric model of each of those of the respective component parts that are common to more than one but not all of the multiple instances of the type of the structural product. (Regarding this claim element, incorporating the rejections of claim 5, this claim element is rejected as discussed above for substantially similar rationale.)
Deering discloses all of the features with respect to claim 15 as outlined above and further Deering discloses:
wherein the computer-readable program code, in response to execution by the processing circuitry, causes the apparatus to further: (Deering: Col. 5, lns. 24-29;  “Server 20 includes a central processing unit 50 that includes a central processor unit per se ("CPU") 60 with associated main memory 70, a mesh buffer 80, a memory portion 90 that preferably contains an algorithm used to implement compression according to the present invention, and a region of read-only-memory ("ROM")100.” See Fig.1.)
access a binary three-dimensional (3D) geometry file that contains a 3D model of the structural product, (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
 the 3D model including an assembly of 3D models of the instances of the component parts; (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
 produce an approximation of the 3D model of the structural product and (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
thereby approximations of the 3D models of the instances of the component parts, including the apparatus caused to: (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
tessellate the 3D model of the structural product and thereby the 3D models of the instances of the component parts, (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.) 
to approximate the 3D model and thereby the 3D models with respective 3D meshes composed of faces defined by a plurality of vertices; and (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
remove at least some of the plurality of vertices, and thereby reducing in number the plurality of faces; and (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
store the approximation of the 3D model of the structural product as the geometric model in the binary geometry file, and (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
the approximations of the 3D models of the instances of the component parts as the geometric models in the binary geometry file. (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Floyd et al. (U.S. Patent Application Number  US 2017/0365086 A1)- “A method is provided for rendering a scene including a digital three - dimensional ( 3D ) model of a structure .”-Abstract.
Korobkin et al. (U.S. Patent No.: US 8,542,911 B1) -“ A rendering system provides real-time visualization and simulation of the constructed media.”- Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALIL SYLEJMANI whose telephone number is (571)272-3050.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.S./Examiner, Art Unit 2146                                                                                                                                                                                                         
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148